82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gloria PETTERSEN, Appellant,v.Harold W. CLARKE, Director, Appellee.
No. 95-3212.
United States Court of Appeals, Eighth Circuit.
Submitted April 4, 1996.Filed April 18, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gloria Pettersen, a Nebraska inmate, filed a habeas petition citing 28 U.S.C. § 2254 in the caption and 28 U.S.C. § 2241 in the body of the petition.


2
The district court1 concluded that because Pettersen complained of conditions of confinement and due process violations in connection with placement in segregation, Pettersen's claims were not cognizable in a habeas petition.   Accordingly, the district court dismissed the petition without prejudice to the subsequent filing of an action pursuant to 42 U.S.C. § 1983.   Pettersen appeals.


3
Having carefully reviewed the record and the parties' briefs, we agree that Pettersen's petition was properly dismissed without prejudice, as it did not challenge Pettersen's conviction or sentence.  See Inmate 115235, C.A. Kruger v. Erickson, 77 F.3d 1071, 1073 (8th Cir.1996).


4
Accordingly we affirm.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendations of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska